Citation Nr: 1433222	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  09-25 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a left tibia fracture.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel






INTRODUCTION

The Veteran had active military service from August 1976, to August 1980.  The Veteran also served in the Naval Reserve with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran's claim was previously remanded for additional development in May 2011, May 2013, and December 2013.  In the May 2013 remand, the Board found that the Veteran's claim for service connection for a left leg injury should proceed to be developed and analyzed as one for direct service connection and not for aggravation during service of a preexisting disorder.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   



FINDINGS OF FACT

1. The evidence of record clearly and unmistakably demonstrates that the Veteran's  residuals of a left tibia fracture existed prior to his period of ACDUTRA / INACDUTRA in March 2006.

2. The evidence of record clearly and unmistakably demonstrates that the Veteran's residuals of a left tibia fracture were not aggravated by his period of ACDUTRA / INACDUTRA in March 2006.




CONCLUSION OF LAW

The criteria for service connection residuals of a left tibia fracture have not been met for any period of service.  38 U.S.C.A. §§ 101, 1110, 1111, 1113, 1131, 1132, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6 , 3.159, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims. In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in July 2007, advised the Veteran with what information or evidence is necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The July 2007 VCAA letter was sent prior to the rating decisions in November and December 2008.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), and VA treatment records with the claims file.  Medical records from DePaul Hospital, Missouri Baptist Hospital, and St. Johns Hospital are also associated with the record.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

Additionally, the prior remand instructions were substantially complied with for the Veteran's claim.  The December 2013 Board remand instructions stated that an opinion addressing whether or not the Veteran's left leg disability was aggravated due to his ACDUTRA/INACDUTRA in March 2006.  In March 2013 an addendum opinion was sought and included with the Veteran's claims folder.  The December 2013 remand instructed the examiner to review specific records from DePaul Hospital Emergency Room, and the treatment records from Dr. C.  The March 2014 examiner specifically stated that he was unable to review records from Dr.C, but did review the other specified, records in the claims file in developing his medical opinion.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).
 
The October 2013 examination and March 2014 addendum opinion are adequate because the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted, or for aggravation of a preexisting injury suffered or disease contracted, in line of duty during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998). 

Service connection is also permissible for disability resulting from disease or injury incurred in or aggravated by ACDUTRA or for disability resulting from injury - but not disease - incurred or aggravated during INACDUTRA. 38 U.S.C.A. § 101(22) and (23); 38 C.F.R. § 3.6. The presumptions of soundness and aggravation do not apply to periods of ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474 (1991).

The proof that a particular disability was aggravated during ACDUTRA may be established only by direct evidence.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010). Where a claim is based on a period of ACDUTRA, the presumption of aggravation is not applicable, if the claimant has achieved "veteran" status during a prior period of military service.  Id. Veteran status is defined in the regulations as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable." See 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013).  In other words, in a claim based on a period of active duty, the veteran must initially establish only that a preexisting disorder worsened during the period of active duty and, at that point, the veteran has the benefit of the presumption of aggravation. 

With respect to a claim for aggravation of a preexisting disorder during ACDUTRA or INACDUTRA however, because the "active military, naval, or air service" that, under 38 U.S.C.A. § 1153, is a prerequisite for benefits based on a theory of aggravation requires the aggravation to occur "in [the] line of duty" (38 U.S.C.A. § 101(24)(B) ), the application of 38 U.S.C.A. § 101(24)(B) requires direct evidence both that a worsening of the disorder occurred during a period of ACDUTRA/INACDUTRA and that the worsening was caused by a period of ACDUTRA/INACDUTRA.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must be otherwise established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1111 (presumption of sound condition).  In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and burden falls on the government to demonstrate by clear and unmistakable evidence (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F.3d at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1111.  A preexisting condition will be considered to have been aggravated by active military service when there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The burden lies with the government to show by clear and unmistakable evidence that any increase in disability (i.e., the worsening of the condition) was due to the natural progress of the disease.  Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b) (2013); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of the pre-service existence of a condition does not constitute a notation of such condition, but it is to be considered with all other evidence in determining if the condition preexisted service.  See Paulson v. Brwon, 7 Vet. App. 466, 470 (1995).

Analysis

The results of the Veteran's October 2013 VA examination shows a diagnosis of healed open fracture of left tibia and fibula with retained intramedullary nail.  The Veteran stated that he suffers from slight pain in the midshaft left tibia if he walks longer than thirty minutes, or if he stands longer than 30 minutes.  The Veteran also stated that he suffers from some swelling.  Thus, the Board finds that the Veteran fulfills the current disability element for service connection.  See Holton, 557 F.3d at 1366.  The Veteran's claim, submitted in June 2007 states that while running on the naval reserve base in St. Louis the Veteran had problems with his left leg due to the rod in his leg, and he could not run any more while in the reserves.  In a statement by the Veteran received in May 2007, the Veteran stated that he was running during his active duty for training and he reinjured his left leg that be broke in a motorcycle accident in 2003.  Emergency records from DePaul Hospital from March 2006 indicate an injury to the Veteran's left leg from running.  Thus the evidence corroborates the Veteran's lay statements, which therefore satisfies the in-service requirement for service connection.  Id.  While the Veteran's STRs show complaints and treatment to the Veteran's left leg in 2003 after the motorcycle accident, a condition to the left leg was not recorded for purposes of ACDUTRA.  Therefore, the presumption of soundness applies to the Veteran's left leg disability.  38 U.S.C.A. § 1111. 

As noted above, to rebut the presumption of soundness, the Board must find that clear and unmistakable evidence shows that the Veteran's residuals of a left tibia fracture preexisted ACDUTRA, and that clear and unmistakable evidence shows that residuals of a left tibia fracture was not aggravated by ACDUTRA.  Horn, 25 Vet. App. 234.

A review of the record evidence clearly and unmistakably establishes that the Veteran's residuals of a left tibia fracture preexisted the Veteran's ACDUTRA in March 2006.  Statements from the Veteran received in May 2007 state that the Veteran had a broken left leg due to a motorcycle accident which happened in 2003.  In a medical note from a physician, the records indicate that the Veteran sustained a left tibia fracture as a result of a motorcycle accident in June 2003.  The Veteran had repair of a nonunion in September 2003, and had partial hardware removal in January 2004.  The physician stated that as of the Veteran's last visit, the Veteran's fracture had  not completely united, and that the Veteran's prognosis for healing was good, although the physician was unable to predict exactly when complete healing will take place.  The Veteran was placed on restricted duty and was not able to run.  A letter from Dr. C. from September 2006 stated that the Veteran's history to his left lower extremity began with a motorcycle accident in 2003 which resulted in an open tibia fracture.  The Board finds that this evidence clearly and unmistakably establishes that the Veteran's residuals of a left tibia fracture preexisted ACDUTRA in March 2006.  The record evidence fails to show any contrary opinion that the Veteran suffered from residuals of a left tibia fracture before ACDUTRA in March 2006.  Furthermore, the Veteran himself stated that his leg problems started in 2003 after his motorcycle accident.

Next, the Board addresses the question of whether the Veteran's preexisting residuals of a left tibia fracture was clearly and unmistakably not aggravated by service.  The Veteran retired from the Naval reservists in April 2007 because he could no longer perform physical fitness tests due to his lower extremity.  The October 2013 VA examination determined that after the Veteran's fracture of the left tibia healed, the Veteran returned to regular training and running.  The Veteran reported that while doing a weekend drill, which he had done previously he developed pain and swelling in the area of his previous left tibia fracture.  The Veteran stated that after running one to one and half miles he had trouble walking and went to the Emergency Room.  

The Veteran presented with his chief complaint of left leg pain.  The Veteran reported that his symptoms were a sudden onset, and occurred from running.  The Veteran reportedly was worried about his leg because of his previous surgical fracture.  A physical exam was conducted which showed no abrasions, no crepitus, no ecchymosis, no induration, no lacerations, no obvious deformity, no redness, no swelling, and the distal pulses intact.  Emergency room staff noted mild tenderness, with some swelling, and full flexion and extension without pain.  The Veteran walked with no limp and mild pain, with a final diagnosis as a left leg muscle strain.  At the Veteran's October 2013 VA examination he stated after X-rays at DePaul Emergency Room, he was told by staff that he "over did it" to his left leg.  

At the October 2013 VA examination, the Veteran stated that in the spring of 2006 he had continued pain in the area of his left mid tibia and was told by Dr. C not to run anymore.  The Veteran stated no other treatment.  The Veteran stated that the pain disappeared and that he could no longer do any running.  The Veteran relayed complaints of pain and swelling if he stands or walks for longer than thirty minutes.  The Veteran denied the use of special braces or shoes.  X-rays showed a well healed fracture of the midshaft and junction of the mid and distal third of the left tibia with thickening and irregularity of the cortex but complete healing.  The examiner also noted a healed oblique fracture of the left fibula at midhsaft.  The ankle joint was negative for osteoarthritis.  In discussion, the examiner determined that the symptoms that the Veteran had in 2006 abated and the Veteran's current symptoms and findings are all due to the 2003 open fracture residuals.  The examiner also opined that:

[t]he history, thus, would suggest that there was a temporary aggravation of the Veteran's left tibial condition.  It is not known what the nature of this aggravation or if there were any underlying specific causes other than 'overuse' from running a mile and a half on that one particular day.  This aggravation did not increase the severity of the pre-existing condition nor effect its natural progression.  

In a March 2014 addendum opinion, the examiner analyzed medical records from DePaul Emergency Room, and Dr. S.  The examiner concluded that the Veteran had onset of pain running in March 2006 while on active duty and seen in the Emergency Room, with the only major complaint being mild pain.  There was no limp with walking.  The examiner reiterated that the Veteran's medical history suggests that there was a temporary aggravation of the Veteran's left tibial condition due to over use.  The examiner agreed with his October 2013 opinion that the March 2006 incident did not increase the severity of the preexisting condition nor affect its natural progression.

In this case, the Veteran's private records from DePaul Hospital Emergency Room show that the Veteran was treated for residuals of his left leg during ACDUTRA, and that the Veteran had to retire from the Naval Reserves for being unable to fulfill physical requirements.  This evidence, however, does not necessarily suggest an increase in disability (i.e., a worsening) of the left tibia fracture.  Even where there is evidence of the Veteran having been asymptomatic on entering service, and later developing symptoms of the pre-existing disorder, this does not constitute aggravation in the absence of evidence showing that the underlying condition has worsened.  See Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 2002); see also Crowe, 7 Vet. App. at 247-48; Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).
Given the medical evidence before, during and after ACDUTRA, the underlying condition of the Veteran's preexisting left tibia fracture did not change or worsen during ACDUTRA.  The Veteran's symptomatology of pain clearly and unambiguously resolved itself.  As a result, the Board finds that the ACDUTRA treatment in 2006 constituted a temporary flare-up of the preexisting disorder, and that the underlying disorder did not undergo an increase in disability during service.  See Verdon v. Brown, 8 Vet. App. 529, 537 (1996) ("temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to the symptoms, is worsened").  Therefore, the Board determines that the medical evidence of record clearly and unmistakably demonstrates that the Veteran's underlying left tibia fracture did not undergo a permanent worsening as a result of service.

In making this determination, the Board observes that the March 2006 emergency room report contains a medical opinion, which specifically diagnosed the Veteran with pain alone.  In assessing the VA examiner's opinion, the Board looks to the comprehensive examination report, the detailed discussion of the Veteran's pre-service, in-service and post-service history, and the very thorough rationale contained throughout the opinion in concluding that his opinion is unequivocal in its finding that the Veteran's preexisting left tibia fracture from the 2003 motorcylce accident was not aggravated during (or as a result of) ACDUTRA, and thus rises to the level of clear and unmistakable evidence despite the specific verbiage used by the examiner.  See Emenaker v. Peake, 551 F.3d 1332, 1335 (Fed. Cir. 2008).

While the Board has considered the Veteran's own statements in support of his claim, he has not demonstrated any specialized knowledge or expertise to indicate that he is capable of rendering a competent medical opinion.  Although lay persons are competent to describe symptoms and provide opinions on some issues, see Kahanna v. Skinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the question of whether the Veteran's left tibia fracture was aggravated during his ACDUTRA service falls outside of the realm of common knowledge of a lay person, because this is a medical determination that is too complex to be made based on lay observation.  See Coloantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Regardless, the Veteran's opinion is outweighed by the finding to the contrary by the October 2013 VA examiner and March 2014 addendum opinion, as he is a medical doctor who considered the pertinent evidence of record and found against the presence of a worsening in the Veteran's preexisting left tibia fracture as result of his ACDUTRA.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding that medical expert's opinion more probative on the issue of medical causation).

Accordingly, for the reasons and bases discussed above, the Board determines that the presumption of soundness under 38 U.S.C.A. § 1111 is rebutted by clear and unmistakable evidence showing that the Veteran's left tibia fracture condition preexisted ACDUTRA and was not aggravated by such service.  Therefore, the Board concludes a left tibia fracture was not incurred in, or aggravated by service.  The appeal is denied. 



ORDER

Entitlement to service connection for residuals of a left tibia fracture is denied.




____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


